Exhibit 10.02


REMITTANCE AND INTERCREDITOR AGREEMENT
 
THIS AGREEMENT, dated as of September 30, 2005, is made by Avnet Partner
Solutions, a division of Avnet, Inc. (“Avnet”), for the benefit of Wells Fargo
Bank, National Association (with all its participants, successors and assigns,
“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division.
 
SANZ INC., formerly known as Storage Area Networks, Inc., a Colorado corporation
(the “Borrower”), is now or hereafter may be indebted to Wells Fargo on account
of loans or the other extensions of credit or financial accommodations from
Wells Fargo to the Borrower, or to any other person under the guaranty or
endorsement of the Borrower.
 
Avnet has made or may make loans or grant other financial accommodations to the
Borrower.
 
As a condition to making any loan or extension of credit to the Borrower, Wells
Fargo has required that Avnet subordinate the payment of Avnet’s loans and other
financial accommodations to the payment of any and all indebtedness of the
Borrower to Wells Fargo. Assisting the Borrower in obtaining credit
accommodations from Wells Fargo and subordinating its interests pursuant to the
terms of this Agreement are in Avnet’s best interest.
 
Wells Fargo agrees to allow the Escrow Agent to remit certain sums to Avnet as
documented in the Escrow Agreement and directly relating to the Avnet Priority
Accounts as more fully set forth herein.
 
ACCORDINGLY, in consideration of the mutual covenants and undertakings herein
contained, and in consideration of the loans and other financial accommodations
that have been made and may hereafter be made by Wells Fargo for the benefit of
the Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Wells Fargo and Avnet hereby
agrees as follows:
 
1.  Definitions. As used herein, the following terms have the meanings set forth
below:
 
“Avnet Indebtedness” means all obligations of the Borrower to make full and
timely payment of the invoices issued by Avnet, and each and every other debt,
liability and obligation of every type and description which the Borrower may
now or at any time hereafter owe to Avnet, whether such debt, liability or
obligation now exists or is hereafter created or incurred, and whether it is or
may be direct or indirect, due or to become due, absolute or contingent, primary
or secondary, liquidated or unliquidated, or joint, several or joint and
several.
 
“Avnet Priority Accounts” means Borrower’s accounts identified by the Escrow
Agreement, defined below, to secure payment on the Avnet Indebtedness, which
accounts have been approved in advance by Wells Fargo (in its sole discretion)
as having priority as evidenced by a subordination letter in the form of Exhibit
A attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Avnet Security Agreement” means the Security Agreement, dated as of September
__, 2005, by and between the Borrower and Avnet, together with all renewals,
extensions and modifications thereof and any other security agreement that may
be accepted by Avnet from time to time.
 
“Borrower Default” means a Default or Event of Default as defined in any
agreement or instrument evidencing, governing, or issued in connection with the
Wells Fargo Indebtedness, including, but not limited to, the Credit Agreement,
or any default under or breach of any such agreement or instrument.
 
“Collateral” means all collateral now or hereafter securing payment of the Wells
Fargo Indebtedness, including all proceeds thereof.
 
“Credit Agreement” means that certain Credit and Security Agreement dated as of
May 31, 2001, by and between the Borrower and Wells Fargo as the same has been
and may hereafter be amended, supplemented or restated from time to time.
 
“Escrow Agreement” shall mean the escrow agreement(s) entered into from time to
time by Borrower, Avnet and the Escrow Agent to secure payment from Borrower on
the Avnet Indebtedness.
 
“Escrow Agent” shall mean Wells Fargo Bank, National Association, acting through
its Corporate Trust and Escrow Services department, as escrow agent under the
Escrow Agreement(s).
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Wells Fargo Indebtedness” means each and every debt, liability and obligation
of every type and description which the Borrower may now or at any time
hereafter owe to Wells Fargo, whether such debt, liability or obligation now
exists or is hereafter created or incurred, and whether it is or may be direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or joint, several or joint and several, all interest
thereon, and all fees, costs and other charges related thereto (including all
interest, fees, costs and other charges accruing after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of the Borrower, whether or not allowed in such proceeding or
other action, and whether or not Wells Fargo is deemed to be unsecured or
under-secured), all renewals, extensions and modifications thereof and any notes
issued in whole or partial substitution therefor.
 
 
2

--------------------------------------------------------------------------------

 
 
2.  Subordination. Excluding the Avnet Priority Accounts, the payment of all of
the Avnet Indebtedness is hereby expressly subordinated to the extent and in the
manner hereinafter set forth to the payment in full of the Wells Fargo
Indebtedness; and regardless of any priority otherwise available to Avnet by law
or by agreement, Wells Fargo shall hold a first priority Lien in the Collateral,
and any Lien claimed therein by Avnet shall be and remain fully subordinate for
all purposes to the Lien of Wells Fargo therein for all purposes whatsoever. The
Avnet Indebtedness (excluding the Avnet Priority Accounts) shall continue to be
subordinated to the Wells Fargo Indebtedness even if the Wells Fargo
Indebtedness is deemed unsecured, under-secured, subordinated, avoided or
disallowed under the United States Bankruptcy Code or other applicable law.
However, and at all times under this Agreement, the security interest of Avnet
in the Avnet Priority Accounts shall be prior and superior to the security
interest of Wells Fargo in the Avnet Priority Accounts, and Wells Fargo’s
security interest in the Avnet Priority Accounts shall be subordinate to the
security interest of Avnet therein.
 
3.  Payments. Until all of the Wells Fargo Indebtedness has been paid in full
and Wells Fargo has released its Lien in the Collateral, Avnet shall not,
without Wells Fargo’s prior written consent, demand, receive or accept any
payment from the Borrower in respect of the Avnet Indebtedness, or exercise any
right of or permit any setoff in respect of the Avnet Indebtedness, except that
Avnet may accept (i) payments required to be paid under the invoices issued by
Avnet, so long as no Borrower Default has occurred and is continuing or will
occur as a result of or immediately following any such payment; and (ii)
remittances in accordance with the Escrow Agreement on the Avnet Priority
Account(s). The Escrow Agreement will require the Escrow Agent to promptly remit
to Avnet the amounts agreed upon by the Borrower and Avnet in the Escrow
Agreement when such monies are received in the Avnet Priority Account(s).
 
4.  Receipt of Prohibited Payments. If Avnet receives any payment on the Avnet
Indebtedness that Avnet is not entitled to receive under the provisions of this
Agreement, Avnet will hold the amount so received in trust for Wells Fargo and
will forthwith turn over such amount to Wells Fargo (endorsement by Avnet when
necessary) for application to then existing Wells Fargo Indebtedness (whether or
not due), in such manner of application as Wells Fargo may deem appropriate. If
Avnet exercises any right of setoff which Avnet is not permitted to exercise
under the provisions of this Agreement, Avnet will promptly pay over to Wells
Fargo, in immediately available funds, an amount equal to the amount of the
claims or obligations offset.
 
5.  Action on Avnet Indebtedness. Excluding Avnet Priority Accounts, Avnet will
not commence any action or proceeding against the Borrower to recover all or any
part of the Avnet Indebtedness, or join with any creditor (unless Wells Fargo
shall so join) in bringing any proceeding against the Borrower under any
bankruptcy, reorganization, readjustment of debt, arrangement of debt
receivership, liquidation or insolvency law or statute of the federal or any
state government, or take possession of, sell, or dispose of any Collateral, or
exercise or enforce any right or remedy available to Avnet with respect to any
such Collateral, unless and until the Wells Fargo Indebtedness has been paid in
full and Wells Fargo has released its Lien in the Collateral.
 
 
3

--------------------------------------------------------------------------------

 
 
6.  Action Concerning Collateral.
 
(a)  Notwithstanding any Lien now held or hereafter acquired by Avnet, Wells
Fargo may take possession of, sell, dispose of, and otherwise deal with all or
any part of the Collateral, and may enforce any right or remedy available to it
with respect to the Borrower or the Collateral, all with notice (but without
consent) of Avnet and except as otherwise required by applicable law.
 
(b)  In addition, and without limiting the generality of the foregoing, if (i) a
Borrower Default has occurred and is continuing, (ii) the Borrower or Wells
Fargo intends to sell or otherwise dispose of any Collateral to an unrelated
third party outside the ordinary course of business, (iii) Wells Fargo has given
written notice thereof to Avnet, and (iv) Avnet has failed, within ten (10) days
after receipt of such notice, to purchase for cash the Wells Fargo Indebtedness
for the full amount thereof, Avnet shall be deemed to have consented to such
sale or disposition, to have released any Lien it may have in such Collateral
and to have authorized Wells Fargo or its agents to file partial releases (and
any related financing statements such as “in-lieu” financing statements under
Part 7 of Article 9 of the Uniform Commercial Code) with respect to such
Collateral.
 
(c)  Wells Fargo shall have no duty to preserve, protect, care for, insure, take
possession of, collect, dispose of, or otherwise realize upon any of the
Collateral, and in no event shall Wells Fargo be deemed Avnet’s agent with
respect to the Collateral. All proceeds received by Wells Fargo with respect to
any Collateral may be applied, first, to pay or reimburse Wells Fargo for all
costs and expenses (including reasonable attorneys’ fees) incurred by Wells
Fargo in connection with the collection of such proceeds, and, second, to any
Wells Fargo Indebtedness secured by Wells Fargo’s Lien in that Collateral in any
order that it may choose.
 
7.  Bankruptcy and Insolvency. In the event of any receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization or
arrangement with creditors, whether or not pursuant to bankruptcy law, the sale
of all or substantially all of the assets of the Borrower, dissolution,
liquidation or any other marshalling of the assets or liabilities of the
Borrower, Avnet will file all claims, proofs of claim or other instruments of
similar character necessary to enforce the obligations of the Borrower in
respect of the Avnet Indebtedness and will hold in trust for Wells Fargo and
promptly pay over to Wells Fargo in the form received (except for the
endorsement of Avnet where necessary) for application to the then existing Wells
Fargo Indebtedness, any and all moneys, dividends or other assets received in
any such proceedings on account of the Avnet Indebtedness, unless and until the
Wells Fargo Indebtedness has been paid in full and Wells Fargo’s Lien in the
Collateral has been terminated. If Wells Fargo desires to permit the use of cash
collateral or to provide post-petition financing to the Borrower, Avnet shall
not object to the same or assert that its interests are not being adequately
protected.
 
 
4

--------------------------------------------------------------------------------

 
 
8.  Restrictive Legend; Transfer of Avnet Indebtedness. Avnet will cause the
Avnet Security Agreement and all notes, bonds, debentures or other instruments
evidencing the Avnet Indebtedness or any part thereof to contain a specific
statement thereon to the effect that the indebtedness thereby evidenced is
subject to the provisions of this Agreement. Attached hereto as Exhibit B is a
true and correct copy of the Avnet Security Agreement bearing such legend. Avnet
has not transferred or assigned any interest in the Avnet Security Agreement to
any other Person. Without the prior written consent of Wells Fargo, Avnet will
not assign, transfer or pledge to any other Person the Avnet Security Agreement
or any of the Avnet Indebtedness or agree to a discharge or forgiveness of the
same, such consent not to be unreasonably withheld.
 
9.  Continuing Effect. This Agreement shall constitute a continuing agreement of
subordination, and Wells Fargo may, without notice to or consent by Avnet,
modify any term of the Wells Fargo Indebtedness in reliance upon this Agreement.
Without limiting the generality of the foregoing, Wells Fargo may, at any time
and from time to time, without the consent of or notice to Avnet and without
incurring responsibility to Avnet or impairing or releasing any of Wells Fargo’s
rights or any of Avnet’s obligations hereunder:
 
(a)  change the interest rate or change the amount of payment or extend the time
for payment or renew or otherwise alter the terms of any Wells Fargo
Indebtedness or any instrument evidencing the same in any manner;
 
(b)  sell, exchange, release or otherwise deal with any property at any time
securing payment of the Wells Fargo Indebtedness or any part thereof;
 
(c)  release anyone liable in any manner for the payment or collection of the
Wells Fargo Indebtedness or any part thereof;
 
(d)  exercise or refrain from exercising any right against the Borrower or any
other Person (including Avnet); and
 
(e)  apply any sums received by Wells Fargo, by whomsoever paid and however
realized, to the Wells Fargo Indebtedness in such manner as Wells Fargo shall
deem appropriate.
 
10.  No Commitment. None of the provisions of this Agreement shall be deemed or
construed to constitute or imply any commitment or obligation on the part of
Wells Fargo to make any future loans or other extensions of credit or financial
accommodations to the Borrower.
 
Avnet hereby waives any and all right to require the marshalling of assets in
connection with the exercise of any of Wells Fargo’s remedies permitted by
applicable law or agreement.
 
11.  Notice. All notices and other communications hereunder shall be in writing
and shall be (i) personally delivered, (ii) transmitted by registered mail,
postage prepaid, or (iii) transmitted by telecopy, in each case addressed to the
party to whom notice is being given at its address as set forth below:
 
 
5

--------------------------------------------------------------------------------

 
 
If to Wells Fargo:
 
Wells Fargo Business Credit
MAC C7300 210
1740 Broadway
Denver, Colorado 80274
Telecopier: (303) 863-4904
Attention: Aida Sunglao-Canlas
 
If to Avnet:
 
AVNET, INC.
Avnet Partner Solutions
8700 South Price Road
Tempe, Arizona 85284
Attention: Legal Department
Telecopier: (480) 794-3180


or at such other address as may hereafter be designated in writing by that
party. All such notices or other communications shall be deemed to have been
given on (i) the date received if delivered personally, (ii) the date of posting
if delivered by mail, or (iii) the date of transmission if delivered by
telecopy.
 
12.  Conflict in Agreements. If the subordination provisions of any instrument
evidencing Avnet Indebtedness conflict with the terms of this Agreement, the
terms of this Agreement shall govern the relationship between Wells Fargo and
Avnet.
 
13.  No Waiver. No waiver shall be deemed to be made by either party of any of
its rights hereunder unless the same shall be in writing signed on behalf of
that party, and each such waiver, if any, shall be a waiver only with respect to
the specific matter or matters to which the waiver relates and shall in no way
impair the rights of that party or the obligations of a party to the other party
in any other respect at any time.
 
14.  Binding Effect; Acceptance. This Agreement shall be binding upon each party
and its heirs, legal representatives, successors and assigns and shall inure to
the benefit of that party and its participants, successors and assigns
irrespective of whether this or any similar agreement is executed by any other
creditor of the Borrower
 
15.  Miscellaneous. The paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
16.  Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial.
This Agreement shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Colorado. Each party
consents to the personal jurisdiction of the state and federal courts located in
the State of Colorado in connection with any controversy related to this
Agreement, waives any argument that venue in any such forum is not convenient,
and agrees that any litigation initiated by any of them in connection with this
Agreement may be venued in either the state or federal courts located in the
City and County of Denver, Colorado. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Avnet and Wells Fargo have executed this Agreement as of the
date and year first above-written.
 

        AVNET PARTNER SOLUTIONS,   A DIVISION OF AVNET, INC.  
   
   
    By:   /s/ John Clark  

--------------------------------------------------------------------------------

Name:  John Clark   Its: Authorized Officer

            WELLS FARGO BANK, NATIONAL   ASSOCIATION, acting through its WELLS  
FARGO BUSINESS CREDIT operating division  
   
   
    By:   /s/ Aida Sunglao-Canlas  

--------------------------------------------------------------------------------

Name: Aida Sunglao-Canlas   Its: Vice President

 
 
7

--------------------------------------------------------------------------------

 
 
Acknowledgment by Borrower
 
The undersigned, being the Borrower referred to in the foregoing Agreement,
hereby (i) acknowledges receipt of a copy thereof, (ii) agrees to all of the
terms and provisions thereof, (iii) agrees to and with Wells Fargo that it shall
make no payment on the Avnet Indebtedness that Avnet would not be entitled to
receive under the provisions of the Agreement, (iv) agrees that any such payment
will constitute a default under the Wells Fargo Indebtedness, and (v) agrees to
mark its books conspicuously to evidence the subordination of the Avnet
Indebtedness effected hereby.
 

        SANZ INC.  
   
   
    By:   /s/ Robert C. Ogden  

--------------------------------------------------------------------------------

Name: Robert C. Ogden   Its: Chief Financial Officer

 
 
 
8

--------------------------------------------------------------------------------

 

EXHIBIT A


___________, 2005
Avnet Partner Solutions,
a division of Avnet, Inc.
8700 South Price Road
Tempe, Arizona 85284
 
Attention: Legal Department
 

 
Re: Purchase Order No. ______________________ attached hereto
 
This letter refers to (i) the Remittance and Intercreditor Agreement dated as of
September 30, 2005 (the “Agreement”), made by Avnet Partner Solutions, a
division of Avnet, Inc. (“Avnet”), for the benefit of Wells Fargo Bank, National
Association (with all its participants, successors and assigns, “Wells Fargo”),
acting through its Wells Fargo Business Credit operating division and (ii) the
proceeds of the above referenced purchase order (the “Escrowed Payment”) for
certain accounts belonging to SANZ Inc., a Colorado corporation (the
“Borrower”), which accounts have been assigned to Wells Fargo. Unless the
context clearly indicates otherwise, all terms used in this letter have the same
meaning as in the Agreement, whether by definition therein or by the context in
which such terms are used therein.
 
The subordination described in this letter is effective only if the Borrower’s
customer has been instructed to make the Escrowed Payment to the Escrow Agent
under the Escrow Agreement, which Escrow Agreement shall be in form and
substance satisfactory to Wells Fargo.
 
Wells Fargo hereby agrees for the benefit of Avnet, its successors and assigns,
that any and all security interests that Wells Fargo may now have in the
Escrowed Payment are hereby subordinated to the security interest of Avnet in
the Escrowed Payment, and such Escrowed Payment shall be a “Avnet Priority
Account” as defined in the Agreement.
 
WELLS FARGO:
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting through its WELLS
FARGO BUSINESS CREDIT operating division
 
By: __________________________________________
Name: Aida Sunglao-Canlas
Its: Vice President
 
BORROWER:
 
SANZ INC.
 
By: __________________________________________
Name: Robert C. Ogden
Its: Chief Financial Officer
 





 
9

--------------------------------------------------------------------------------

 




EXHIBIT B


attach copy of Avnet Security Agreement with following legend


THIS SECURITY AGREEMENT IS SUBJECT TO THE TERMS OF A REMITTANCE AND
INTERCREDITOR AGREEMENT BY AVNET PARTNER SOLUTIONS, A DIVISION OF AVNET, INC. IN
FAVOR OF WELLS FARGO BANK, NATIONAL ASSOCIATION, ACTING THROUGH ITS WELLS FARGO
BUSINESS CREDIT OPERATING DIVISION, DATED AS OF SEPTEMBER 30, 2005.
 


 
10

--------------------------------------------------------------------------------

 